Citation Nr: 0002980	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-46 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $9,067.74.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision of the Committee on 
Waivers and Compromises of the VA Regional Office in San 
Diego, California which denied the veteran's claim of 
entitlement to a waiver of recovery of an overpayment of VA 
pension benefits.  The veteran subsequently relocated to 
Arizona, and the Phoenix, Arizona VA Regional Office (the RO) 
now has jurisdiction over this case.

In a VA Form 9 submitted in August 1996, the veteran 
requested a personal hearing.  However, in a signed statement 
submitted in April 1999, the veteran withdrew her request for 
a personal hearing.


REMAND

Factual background

The record reflects that in December 1992, the veteran was 
granted a permanent and total disability rating for non-
service connected pension purposes.  By letter dated in 
January 1996, the veteran was advised that because she had 
received unreported income in 1993, her pension payments were 
reduced effective February 1993.  She was further advised 
that because of this change she might have been paid too 
much, and that if such was the case, she would be 
subsequently informed of the specific amount of any 
overpayment.  As will be discussed below, such notification 
was apparently issued later in January 1996, although a copy 
of the RO's notification letter is not presently associated 
with the claims folder.  Thereafter, the veteran submitted a 
signed statement in which she asserted that the creation of 
an overpayment had placed a great financial burden on her and 
that she would appreciate any assistance that could be 
provided to her.  This statement was construed by the RO as a 
request for a waiver of recovery of an overpayment, and this 
claim was subsequently denied by the Committee in an April 
1996 decision.  The veteran thereafter submitted a timely 
appeal regarding her request for waiver.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
The VA General Counsel has reinforced this obligation by 
holding that where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  See VAOGCPREC 6-98.  
Under 38 U.S.C.A. § 7104(c) (West 1991 & Supp 1999), the 
Board is bound by the precedent opinions that are issued by 
the Office of the VA General Counsel.

The issue presently on appeal has been adjudicated solely as 
a claim of entitlement to a waiver of overpayment of VA 
pension benefits.  There is no indication in the record that 
the veteran has ever questioned the validity of her debt, and 
at no time has VA adjudicated the issue of whether the 
creation of the debt was proper.  

The Board further notes that in a Written Brief Presentation 
submitted in January 2000, the veteran's accredited 
representative asserted that the veteran had never been 
informed of her right to question the validity of the charged 
overpayment.  The veteran's representative further asserted 
that there was no copy of the January 1996 letter informing 
the veteran of the amount of her debt currently associated 
with the claims folder, thus bringing into question the 
regularity of VA's actions in creating the overpayment.

In Schaper, the Court specifically held that once VA has 
determined that there is a debt, the debtor must be advised 
of the fact of the debt and that he or she has the right to 
formally dispute the existence or amount of the debt, as well 
as the right to request a waiver of the collection of the 
debt.  See Schaper, 1 Vet. App. at 434, citing Smith v. 
Derwinski, 1 Vet. App. 267 (1991).  Because the letter 
informing the veteran of the precise amount of her 
overpayment is not presently associated with the claims 
folder, the Board is unable to determine if she was properly 
informed of her right to dispute the validity of the debt in 
question.  This is potentially prejudicial to the veteran, as 
she has not had the opportunity to submit evidence and 
argument as to this question.  Accordingly, the Board finds 
that this case must be remanded to ensure due process of law.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Furthermore, because the issue of validity of a debt must be 
developed before the issue of entitlement to a waiver of a 
debt can be considered, the Board finds that while this case 
is in remand status, the RO should develop and adjudicate the 
issue of the issue of whether the creation of the overpayment 
of VA pension benefits in the calculated amount of $9,067.74 
was proper.  See Schaper v. Derwinski, 1 Vet. App. at 434-
435; see also VAOGCPREC 6-98.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should develop and adjudicate 
the issue of whether the creation of the 
overpayment of VA pension benefits in the 
calculated amount of $9,067.74 was 
proper.  In particular, the RO should 
attempt to obtain a copy of the January 
1996 letter informing the veteran of the 
amount of her asserted debt.  The RO 
should also ensure that all other 
documents relating to notice of the 
amount of debt and procedural rights are 
associated with the claims folder.

2.  The issue of creation of the 
overpayment should then be addressed by 
the RO.  If the issue of whether the 
overpayment of VA pension benefits was 
properly created is not resolved in the 
veteran's favor, the Committee should 
again consider the veteran's request for 
a waiver of the recovery of an 
overpayment of VA pension benefits.  If 
any determination is adverse to the 
veteran, a supplemental statement of the 
case should be provided to the veteran 
and her representative setting forth a 
clear and concise explanation of how the 
dollar amount of the overpayment was 
calculated, a citation to pertinent laws 
and regulations, and detailed reasons and 
bases for the decision.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and her 
representative may furnish additional evidence and argument 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

